Truax, J.
The application for a writ of peremptory mandamus must be denied. The affidavits presented by the respondents. show that the petitioner has been convicted of an assault and, sentenced to six months in the workhouse; that he has frequently been arrested and that he is an associate of criminals. These facts are, I think, sufficient to warrant the taking of his photograph and placing it in the Rogues’ Gallery.' Professor Tiedeman, in his treatise on the Limitations of Police Power, at page 130, says: ■ “ Another phase of police supervision is that of photographing alleged criminals, and sending copies of the photographs to all detective bureaus. If this be directed by the law as punishment for a crime of which the criminal stands convicted, or if the man is in fact a criminal * * * there can be no constitutional or legal objection to the act, for no right has been violated.” The Consolidation Act of this city, section 282, defines ■the duties of the'police force of this city, which are, among other *659. things, to preserve the public peace, prevent crime, detect and arrest.. offenders, and protect the rights of persons and property. One of the ways to prevent crime and to protect the rights of persons and property is to know who are habitual criminals, and the easiest way that such persons can be recognized is by their photographs. But it is well settled that a mandamus will issue only to compel a public officer, to perform a duty imposed upon him by law. There is no duty in respect to the matter now before the court imposed upon the police commissioners. If the police commissioners have wronged the relator at all, that wrong is in the nature of a libel, for which he has an adequate remedy at law.
Motion for a writ of mandamus denied, with costs.
Motion denied, with costs.